Citation Nr: 1031451	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-23 607	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1976 and 
from June 1978 to July 1993.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for a 
psychiatric disorder.  However, during the pendency of the 
appeal, a January 2010 rating decision granted service connection 
for a mood disorder not otherwise specified with symptoms of 
depression and anxiety and assigned a 50 percent disability 
evaluation effective from September28, 2009.  Therefore, the 
issue no longer remains in appellate status, and no further 
consideration is required.


FINDING OF FACT
On July 23, 2010, the Veteran submitted a statement to the RO 
indicating that he would like to withdraw his claim for 
nonservice-connected pension benefits.  Prior to promulgation of 
a decision in the appeal, the Veteran's request to withdraw the 
appeal was forwarded to the Board on August 4, 2010.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran submitted a statement to the RO on July 23, 
2010, indicating that he would like to "stop all appeals, 
hearings, and pending issues pertaining to my claim for a 
nonservice-connected pension."  The statement was then forwarded 
to the Board on August 4, 2010, prior to a promulgation of a 
decision in the appeal. Thus, the Veteran has withdrawn this 
appeal, and there remain no allegations of errors of fact or law 
for appellate consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


